ACCEPTED
                                                                                                                                                              03-17-00034-CV
                                                                                                                                                                    21254978
                                                                                                                                                    THIRD COURT OF APPEALS
                                                                                                                                                              AUSTIN, TEXAS
                                                                                                                                                           12/13/2017 9:12 AM
                                                                                                                                                            JEFFREY D. KYLE
                                                                                                                                                                       CLERK




                                                                                                                                 FILED IN
                                                                                                                          3rd COURT OF APPEALS
                                                                                                                               AUSTIN, TEXAS
Ari Cuenin                                                                                                                12/13/2017 9:12:53 AM(512) 936-1827
ASSISTANT SOLICITOR GENERAL                                                                                                   JEFFREYari.cuenin@oag.texas.gov
                                                                                                                                       D. KYLE
                                                                                                                                   Clerk
                                                                                       December 13, 2017


       Via File and Serve Xpress

       Mr. Jeffrey D. Kyle, Clerk
       Third Court of Appeals
       P.O. Box 12547
       Austin, Texas 78711-2547

               Re:        03-17-00034-CV; Texas Department of Motor Vehicles et al. v. Fry
                          Auto Services et al.

       Dear Mr. Kyle:

               I will argue the appeal on behalf of the Appellants.

               Thank you.

                                                                                 Sincerely,


                                                                                 /s/ Ari Cuenin
                                                                                 Ari Cuenin

       AC/hld




                 P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov